 470DECISIONS OF NATIONAL LABOR RELATIONS dOARDCitiesServiceOil Company and Oil,Chemical andAtomic Workers International Union,AFL-CIO,Petitioner.Case 16-RC-5918November27, 1972DECISION AND DIRECTION OFELECTIONBy CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Jerry W.Dobbs on March 29, 30, and 31, 1972. Following thehearing,and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure, Series 8, asamended, and by direction of the Regional DirectorforRegion 16, this case was transferred to theNational Labor Relations Board for decision. There-after,briefswere filed by the Employer and thePetitioner which have been duly considered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs of the parties, the Board finds:IThe Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2The labor organization involved seeks torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Employer is engaged in the manufactureand sale of petroleum products throughout theUnited States. One of its basic production divisions isthe Natural Gas Liquids Group which consists of sixoperating divisions including the Natural Gas Liq-uidsOperationsDivisionwhich is the divisioninvolved herein. At the time of the hearing, therewere within the Operations Division 37 gas-process-ing plants spread throughout the central and westernparts of the country. In addition, there are fournonproduction facilitieswithin this division thatprovide either storage facilities or maintenance work.The number of employees in each plant ranges fromCato Service Oil Company,182 NLRB 12,13a low of one at the Crowley, Louisiana, plant to thetwenties at some of the larger plants. As to collective-bargaining units at the present time, there are threeexisting bargaining units, a 3-plant unit and a 21-plant unit represented by the Petitioner and a single-plant unit at the Lowell, Michigan, storage terminalrepresented by the Teamsters Union.The Petitioner seeks a unit composed of allunrepresented classified gas-processing plant em-ployees in the Operations Division of the NaturalGas Liquids Group at the remaining 16 operatingplants. Alternatively, the Petitioner seeks a unit of allunrepresented classified employees in the OperationsDivision of the Natural Gas Liquids Group, or,stated differently, a unit including employees at 3unrepresented facilities providing maintenance andstorage which it would include with the 16-plant unit.The Employer contends that only separate units ateach of the processing plants is an appropriate unit,and that a unit composed of all unrepresented gas-processing plant employees has no basis either in factor law.The Employer, in support of its position, contendsthat each plant is a separate and distinct autonomousunit; that each plant produces different end productspursuant to individual operating or processingfacilities tied in to each plant's source of supplywhich is unique to that plant; that each plant isseparately supervised and at the plant level isoperatedwithout any effect or impact from ortoward any of the other plants within the division,either as to personnel requirements or production;that there is no requirement that employees of oneplant interchange or communicate with the employ-ees of another plant in the course of their employ-ment; and that even the end result of the production,i.e.,themarketing of the finished product, variesfrom plant to plant, some plants distributing to localcustomers while the production of others goes intopipelines for transmission to more distant points. Inaddition, the Employer points out that in 1970, theBoard, in another case i involving a petition by thePetitioner herein for a multiplant unit limited tothree of the unrepresented plants, found:. . .The three plants are each under theimmediate control of three different plant super-intendentswho are also responsible for otherplants.The superintendents determine for eachplant the hours to be worked, vacation schedul-ing,overtime, and other immediate plant prob-lems. These superintendents in turn report to oneof the four area superintendents. The plants in the20-plant unit are scattered through out the 4geographic regions of the NGL. The plants in the200 NLRB No. 74 CITIES SERVICE OIL COMPANY471proposedunit have no special geographic rela-mitigated against our carving out a unit of threetionship, nor do they comprisean administrativeplants also supports our present finding that thedivision of the Employer's operation.multiplant residual unit is an appropriate unit. InI t is clear that the requested multiplant unitdoes not meet any of the normal criteria whichmight justifyitas appropriate for collective-bargainingpurposes-mutual consent of theparties,administrativecoherence,geographiccohesiveness,or established bargaining history.The Petitioner, in support of its request for a"multiplant" residual unit,contends that this unitwill encompass all of the Employer's unrepresentedemployees in the NGLOperationsDivision. Itfurther contends that the particular facts of this casesupport such a unit in that of the 16 unrepresentedplants I of these plants is staffed by but oneemployee, 5 plants have but two employees, and 3others have but three employees.As to the one-manplant,the Petitioner points out that under Boardprecedent,itwould not be established as a separateunit, and that as to the two- and three-men unitscollectivebargaining would be totallyunrealistic.The Petitioner also contends that the record nowbeforeusclearlyestablishes sufficient facts tosupport the conclusion that a multiplant unit of the16 unrepresented plants (plus the 3 plant supportfacilities)can either be a separate appropriate unit oralternatively that these plants can be merged into theexisting unit if the employees so elect.In support ofthis contention,the Petitioner points out that there islittle basic difference between any of the plants as totheirproducts,methods of operation,personnelpolicies, and conditions of employment. In addition,thePetitioner points out that during the 2-yearperiod prior to the hearing herein, there were 51permanent transfers from one plant to another, thatmaintenance personnel go from plant to plant on adaily basis, that all new plants at startup generallyare staffed by employees, either temporary orpermanent,from existing plants both representedand unrepresented,and that plant superintendentshave supervisory authority over plants both repre-sented and unrepresented.In view of the unusual circumstances of this case,we agree with the Petitioner that a unit of all of theEmployer'sunrepresented employees would consti-tute an appropriate unit.Unlike the facts underlyingour decision in 1970, the record now before usencompasses,not 3 plants carved out of a total of 16unrepresented plants, but rather,all of these unrepre-sented plants. In our opinion,many of the facts that1970, some of the factors relied on in rejecting thethree-plant unit being added to the existing unit werethat there was no interchange between the petitionedfor plants and the existing unit,there was geographicseparation, the plants were in effect autonomous,and day-to-day supervision was basically carried onat the individual plant level.At the same time theBoard, in 1970,also relied on the fact that as to thethree plants,wages, fringe benefits, hours, and otherterms and conditions of employment were similar tothe wages and benefits of all the Employer's plants inthe division.We also noted that seniority is main-tained on a companywide basis, and the records thenand now show that openings in new plants,as well asthe existing unrepresented plants, are subject tobeing filled by employees from any other plant in thedivision bidding for the job.From the above,itisclear that our conclusionreached in 1970 was not, as contended by theEmployer,predicated on the fact that the single-plant unit was the only appropriate unit.Rather, thatDecision clearly shows that the three plants peti-tioned for possessed identity factors that wouldsupport separate appropriate units as well as multi-plantunits thatwere not otherwise arbitrarilystructured.We do not agree with the Employer'scontention that the facts astheywere presented then,aswell as the facts in the record now before us,require the conclusion that the single-plant units aretheonlyappropriate units. Rather,we are persuadedby the record before us that there are factors presentthat support the Petitioner'sclaim for a residualmultiplant unit including all of the Employer'sunrepresented employees in its Operating Division.Allof these employees enjoy almost identicalconditions of employment and fringe benefits; laborrelationsarecentralized,there is a degree ofinterchange that is not insubstantial,and, althoughthe various plants do possess some degrees ofuniqueness,the record indicates that the basic skillsrequired by a large majority of the employees arepossessed and utilized by all of the employeesregardless of which plant employs them.While not decisive for our conclusion herein, weare further persuadedby thePetitioner's contentionthat to find only single-plant units appropriate wouldin effect permanently deny to employees employedat one-man facilities any opportunity to participatein the collective-bargaining process or to refraintherefrom.The Board need only choose an appropri- 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDateunit; it is not required to select the mostappropriate unit.2 As the Court of Appeals for theFifthCircuit said inN L.R.B. v. J.W.WoodManufacturing Company,466 F.2d 201 (August 23,1972):There are a multitude of factors which the Boardand the Courts have employed as indicia in caseswhere the issue has been single versus multi units,including: operational integration of the units;geographical proximity; authority of the localunit supervisor, especially with regard to mattersthat traditionally are the subject of collectivebargaining, such as hiring, firing, discipline, ratesof pay, hours of employment, and benefits; typeofwork done by the employees in the unit;numerical size of the units; uniformity of wages,hours, working conditions and benefits; contactbetween employees at one unit and those at otherunits; interchange of employees; centralization oflabor relations and collective bargaining. Onecase will emphasize one or more factors, the nextwill place more importance upon other factors,and what is emphasized in one may be de-emphasized or distinguished in another. Harmon-izing the cases into a uniform pattern is notwholly feasible, because of the factual nature ofthe determination, the broad discretion in theagency [the Board] in making one of severalacceptable choices, and the limited scope ofcorrectly applied judicial review.Considering these factors,we believe that thepurposes of the Act will best be effectuated by ourdirecting an election among all of the Employer'sunrepresented employees in a residual unit.3 As wehave traditionally included all of the unrepresentedemployees in the residual unit, we shall include in theunit those employees located at the Chico, Texas,maintenance shop, the Loveland, Texas,mainte-nance shop, and the South Bend, Indiana, terminal.In accordance with these findings, we concludethat the following unit is appropriate for purposes ofcollective bargaining within the meaning of Section9(b) of the Act:Allunrepresented classified employees of theEmployer employed in the Operations Division oftheNatural Gas Liquids Group including em-ployees employed at the Chico, Texas, mainte-nance shop, the Loveland, Texas, maintenanceshop, and the South Bend, Indiana, terminal,excluding all other employees, guards and super-visors as defined in the Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]2State Farm Mutual AutomobileInsuranceCompany v N L R B,411record, exhibits, briefs, and the Employer'smotion and hereby deny theF 2d 356, 358 (C A 7, 1969)requestbecause therecord,pleadings,and briefs adequately present the3The Employer, by motion filed September 13, 1972, has requestedoralissuesand positionsof the partiesargument on the issues involved hereinWe have considered only the